DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/18/2022 after final rejection of 8/18/2021 and advisory action of 12/29/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022  has been entered. Claims 1-3 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations: “each of the conductive particles being coated with the liquid-soluble material” (emphasis added). There is no support in the original specification that “each” particle is “coated with the liquid-soluble material”. Therefore, for the examination purposes the Office will interpret that “[
Similarly, claim 3 recites the limitations: “the agglomerated body of conductive particles is formed into a substantially sheet shape or a substantially film shape by the liquid-soluble material covering each of the conductive particles” (emphasis added). Again, there is no support in the original specification that “each” particle is covered with the liquid-soluble material.
Accordingly, the aforementioned limitations “each of the conductive particles” constitute an impermissible new matter.
 Therefore, for the examination purposes the Office will interpret that “the agglomerated body of conductive particles is formed into a substantially sheet shape or a substantially film shape by the liquid-soluble material covering [of] the conductive particles”.
The depended claim 2 has been also rejected along with said claim 1 by virtue of its dependency therefrom.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/ 0084734 to Yoneda (cited in IDS) in view of JP 60-146127 to Takagi et al. (hereafter “Takagi”, cited in IDS).
Regarding claim 1, Yoneda discloses a protective device (Fig. 1-3) comprising: a first electrode (12 (A1)) and a second electrode (12(A2)); a heat generator (14); a fusible conductor (13) which is connected between the first electrode and the second electrode and which is blown out by heat generated by the heat generator; and a switch part (26, 27) provided on a power supply path of the heat generator, wherein the switch part comprises: a conductor (Fig. 2) comprising an agglomerated body of conductive particles (inherently present atoms, electrons, ions, molecules, crystal grains, etc.) connected between terminals of a power source circuit (35) of the heat generator (Fig. 2, 3), but does not disclose that said switch part comprising: 
a reaction part comprising a liquid-soluble material that coats the agglomerated body of 
	Takagi discloses (Fig. 1-4) a switch device comprising: two conductors ((2a, 3a); (20a, 30)) connected to two terminals (2, 3) of an external circuit respectively; (30) or (20a), respectively; see also external circuit on Fig. 4a); and a reaction part (4, 40) comprising a liquid-soluble material (4. 40), the liquid-soluble material providing electrical insulation to the two conductors to open the external circuit, the liquid-soluble material dissolving upon contact with a liquid entering an interior of the device to electrically connect the two conductors to close the external circuit (see Abstract and English translation of record) wherein the conductor is connected to an open end of the external circuit or onto an electrode terminal connected to the open end of the external circuit ((3), or (2), respectively; (30) or (20a), respectively; see also external circuit on Fig. 4a) via the liquid-soluble material ((4) or (40)), and wherein the conductor is connected to the open end of the external circuit upon the dissolving of the liquid-soluble material (see the Abstract and English translation of record in the parent US application No. 15/766,848).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Yoneda by substituting or supplementing the switch part with the liquid-detecting switch arrangement of Takagi, so the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claim 2, modified Yoneda discloses a heat generator lead-electrode (P2) connected to the heat generator (14) and the fusible conductor (13), wherein the fusible conductor (13) constitutes a power supply path of the heat generator (Fig. 2, 3).
	Regarding claim 3, Yoneda as modified by Takagi discloses that the agglomerated body of conductive particles is formed into a substantially sheet shape or a substantially film shape by the liquid-soluble material covering the conductive particles (see Fig. 2b and 4b of Takagi depicting substantially sheet shape or a substantially film shape liquid-soluble material (4, 40)).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive, since the rejection has been modified to meet limitations of the amended claim 1. Further, Applicant has essentially reiterated previous position, i.e., that allegedly:
“an "agglomerated body of conductive particles" is a term of art, and contrary to the assertions set forth in the Office Action, this feature does not merely correspond to a conductor, as shown in Fig. 2 of Yoneda, which is merely alleged to inherently include atoms, electrons, ions, molecules, crystal grains, etc. That is, as known to those skilled in the art, an "agglomerated body of conductive particles" is not the same as the switch part 26, 27, having a conductor, in Fig. 2 of Yoneda, for at least the following reasons: 

1. "Conductivity" is a property of allowing current to flow. "Current flow" 
means the movement of electrons between atoms. Thus, when a material is 
said to be "conductive," the material must contain multiple atoms that can 
exchange electrons. 

2. If there is only one atom, there is no other atom to which to pass the electron 
to, such that there is no electron transfer. Thus, it is inappropriate to say that 
one atom itself is conductive. Thus, the term "conductive atom" is an 
inaccurate description. 

3. An "electron" is one that moves when a current flows. It is inaccurate to say 
that an electron itself is conductive. Thus, such a term as "conductive 
electron" cannot exist. 
Accordingly, per arguendo, even if a material can be described as an "agglomerated body of particles" (in this case, the particles can correspond to atoms or the like), the term "agglomerated body of conductive particles" cannot represent the conductive components such as the switch part 26, 27 in Yoneda since the term "conductive particles" will exclude the possibility of the interpretation in which the particle corresponds to an atom or the like”.

	In response the Office would like to direct the Applicant’s attention to the fact that even if to assume, arguendo, that “the term "conductive particles" (strictly speaking) will exclude the possibility of the interpretation in which the particle corresponds to an atom or the like”, as alleged, then inherently present molecules and crystal grains will not. Accordingly, the arguments are moot.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835